Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered December 9, 1986, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the defendant’s motion to withdraw his guilty plea.
Ordered that the judgment is reversed, on the law, the defendant’s motion is granted, the guilty plea is vacated and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
The Supreme Court should have permitted the defendant to withdraw his plea since it could not honor its promise regarding the sentence due to the defendant’s status as a second violent felony offender (see, People v Catalano, 113 AD2d 896; People v Powell, 105 AD2d 761; People v Rogers, 82 AD2d 731, affd 56 NY2d 552). Mangano, J. R, Bracken, Eiber, Spatt and Sullivan, JJ., concur.